DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 29 May 2020 and 26 May 2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, et al., KR 20150067478A (“Hwang”)(machine translation and Korean language original publication provided herewith) in view Tamura et al., JP06-248159 (“Tamura)(machine translation provided herewith).
The MSDS for Keyflex BT 1040D from LG Chem available online  at http://www.chemwide.co.kr/prod_Mg/050000/050200/050000_20170615003928_1.pdf and dated 2017 is relied upon as an evidentiary reference for claims 1-8 (“LG Chem”)(copy provided herewith)
Regarding claims 1, 5, and 7, Hwang discloses a thermoplastic resin composition comprising a copolymer component consisting of from 65 to 85 wt% of (B) a vinyl cyan compound-aromatic compound copolymer, from 10 to 30 wt% of (A1) a graft copolymer obtained by grafting a vinyl cyan compound and an aromatic vinyl compound onto a large-diameter conjugated diene rubber particle, and from 1 to 15 wt% of (A2) a graft copolymer obtained by grafting a vinyl cyan compound and an aromatic vinyl compound onto a small-diameter conjugated diene rubber particle [0001, 0014, 0033, 0045-0053, 0064, Table 1 – Examples 1-3, claim 1].  The vinyl cyan compound of copolymers (A1) and (B) is a vinyl cyanide (i.e. a vinyl cyan-based monomer)[0020, 0024, 0040]. 
The copolymer (A1) reads on the claimed first copolymer. The copolymer (B) reads on the claimed second copolymer.   
The composition additionally comprises from 0.1 to 15 parts by weight relative of to 100 weight parts of the copolymer component (i.e. (B)+(A1)+(A2)) of an impact modifier which may be a polyester elastomer [0034, 0037, 0051, claim 14]. For the polyester elastomer, Hwang discloses using Keyflex BT 1040D from LG Chem [0051]. LG Chem serves as evidence that Keyflex BT 1040D is a copolymer of 1,4-benzendicarboxylic acid, 1,4-butanediol, and α-hydro-ω-hydroxypoly(oxy-1,4-butanediyl) (page 2 – under “Composition/Information On Ingredients”) which has the same monomer composition as the Keyflex BT 2140D from LG Chem relied upon by Applicant in the instantly disclosed working examples (see page 19, lines 7-9 of Applicant’s specification as filed).  As such, in the absence of objective evidence to the contrary, there is reasonable expectation that the Keyflex BT 1040D taught by Hwang comprises the same soft segments derived from a polyalkylene glycol (i.e. α-hydro-ω-hydroxypoly(oxy-1,4-butanediyl) or poly(tetramethylene ether) glycol)) and hard segments formed from 1,4-benzenedicarboxylic acid and1,4-butanediol as claimed for the third copolymer.  The polyester elastomer of the composition of Hwang is present in a range of amounts which overlaps, and therefore renders obvious, the range of amounts recited in claims 1 and 5 (see MPEP 2144.05).  
Hwang is silent regarding the composition comprising a copolymer including an aromatic derived unit, a linear aliphatic diol derived unit, and a cyclic aliphatic diol derived unit.
Tamura discloses a thermoplastic resin composition comprising a graft copolymer prepared by polymerizing a monomer mixture comprising vinyl cyanide and an aromatic vinyl compound in the presence of a diene rubber (summary, claim 1, page 2, col. 2 lines 25-38)  Tamura teaches that by blending in a specific ratio of a specific aromatic polyester resin it is possible to produce a resin composition that can form molded products with improved chemical resistance without impairing impact resistance and molding shrinkage ratio (page 2, col. 2, lines 17-25). Tamura teaches that the composition comprises from 5 to 50 parts by weight of the polyester resin and that the polyester comprises cyclohexanedimethanol, an aromatic dicarboxylic acid, and a linear aliphatic diol as monomers (page 3, col. 1, line 41-page 3, col. 2, line 28, claim 1).
Hwang and Tamura are both directed towards thermoplastic resin compositions based on a diene rubber which is grafted to a vinyl cyan monomer and an aromatic vinyl monomer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Hwang with the teachings of Tamura by incorporating from 5 to 50 wt% of a polyester resin comprising cyclohexanedimethanol, an aromatic dicarboxylic acid, and a linear aliphatic diol as monomers with the expectation of improving the composition’s chemical resistance without impairing its impact resistance and molding shrinkage ratio.
The resulting composition would have comprised a polyester component comprising an aromatic dicarboxylic acid monomer, a linear aliphatic diol monomer, and cyclohexanedimethanol as a monomer (i.e. a cyclic aliphatic diol).  This polyester component would have read on the fourth copolymer recited in claim 1. Additionally, this fourth copolymer would have been present in a range of amounts which overlaps, and therefore renders obvious, the range of amounts recited in claims 1 and 7. 
Regarding claim 2, Hwang teaches that the graft copolymer obtained by grafting a vinyl cyan compound and an aromatic vinyl compound to a large-diameter conjugated diene rubber particle (A1) has an average particle diameter of from 2,500 to 4,000 Å (i.e. from 0.25 to 0.40 µm) [0030] which reads on the claimed average particle size.
Regarding claim 3, Hwang teaches that the graft copolymer obtained by grafting a vinyl cyan compound and an aromatic vinyl compound to a large-diameter conjugated diene rubber particle (A1) may be a butadiene rubber which is grafted to acrylonitrile and styrene [0046, 0064, Table 1] which reads on the claimed graft copolymer.
Regarding claim 4, Hwang teaches that the vinyl cyan compound-aromatic compound copolymer (B) may be a styrene/acrylonitrile copolymer [0048, 0064, Table 1].
Regarding claim 6, LG Chem serves as evidence that Keyflex BT 1040D is a copolymer of 1,4-benzendicarboxylic acid, 1,4-butanediol, and α-hydro-ω-hydroxypoly(oxy-1,4-butanediyl) (page 2 – under “Composition/Information On Ingredients”).
Regarding claim 8, Tamura teaches that the specific aromatic polyester resin may be a copolyester comprising terephthalic acid, ethylene glycol, and 1,4-cyclohexanedimethanol as monomers (page 5, col. 1, lines 5-10). 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Tamura as applied to claim 1 above, and further in view of Seo et al., KR20090058785 (“Sao”)(machine translation provided herewith). 
Regarding claims 9-13, as is described above, modified Hwang teaches a resin composition which meets the limitations of claim 1.  Additionally, Hwang teaches that the copolymer (B) may be a styrene-acrylonitrile copolymer and copolymers (A1) and (A3) may be acrylonitrile-butadiene-styrene copolymers  [0046-0048]. Hwang is silent regarding the composition comprising a flame retardant and flame retardant aid.
Seo discloses a resin composition based on a blend of an acrylonitrile-butadiene-styrene copolymer and a styrene-acrylonitrile copolymer wherein the composition exhibits excellent flame retardancy while at the same time having excellent weather resistance and heat resistance (Abstract, “Tech-Problem”, “Tech-Solution”, “Advantageous Effects”).   The composition comprises 10-30 parts by weight (based on 100 weight parts of the copolymer blend) of a bromine-based organic flame retardant compound that is decaboromodiphenyl ethane and 1 to 20 parts by weight of an antimony trioxide flame retardant auxiliary agent (i.e. a flame retardant aid) (“Tech Solution”, “Description of Embodiments”, claims 1-7).  
Modified Hwang and Seo are both directed towards resin compositions based on a blend of an acrylonitrile-butadiene-styrene copolymer and a styrene-acrylonitrile copolymer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated 10 to 30 parts by weight of decaboromodiphenyl ethane and 1 to 20 parts by weight of an antimony trioxide flame retardant auxiliary agent  (both based on 100 weight parts of the copolymer component) into the composition of modified Hwang as taught by Seo with the expectation of producing a resin composition which is capable of forming molded articles having excellent flame retardancy while at the same time having excellent weather resistance and heat resistance. 	
The decaboromodiphenyl ethane flame retardant in the resulting composition would have read on the flame retardant recited in claim 9 as well as the decabrominated diphenyl ethane recited in claim 11. The antimony trioxide flame retardant auxiliary agent would have read on the flame retardant aid recited in claim 9 as well as the antimony trioxide recited in claim 13.  The flame retardant and antimony trioxide flame retardant auxiliary in the resulting composition would have been present in ranges of amounts which read on or render obvious the ranges of amounts recited in claims 10 and 12.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0002522 (“Kim”) in view of Park et al., US 2009/0170735 (“Park”).
Regarding claims 1, 5, 7, and 8, Kim discloses a thermoplastic resin composition comprising from 0 to 35 wt% of (A) a conjugated diene-based graft copolymer, greater than 0 to 30 wt% of (B) an acrylic graft copolymer, from 35 to 85 wt% of (C) a copolymer of a vinyl cyanide compound and an aromatic vinyl, and greater than 1 part by weight of (D) a polyester-based elastomer [abstract, 0014, 0021-0050, 0056]. The conjugated diene-based graft copolymer (A) may be formed by graft polymerizing a conjugated diene-based rubbery polymer with an aromatic vinyl compound and a vinyl cyanide compound [0022-0023].  
The polyester-based elastomer (D) comprises polyester segments (i.e. hard segments) and polyether segments (i.e. soft segments) [0040-0047]. The polyester segments are formed from an aromatic dicarboxylic acid and a linear aliphatic diol [0040-0044, 0055]. The polyether segments are formed from a polyalkylene glycol [0045-0046]. 
The conjugated diene-based graft copolymer (A), copolymer of a vinyl cyanide compound and an aromatic vinyl (C), and polyester-based elastomer (D) respectively read on the first, second copolymer, and third copolymer recited in claim 1. The polyester-based elastomer (D) is present in a range of amounts which encompasses, and therefore renders obvious, the ranges of amounts of third copolymer recited in claims 1 and 5 (see MPEP 2144.05).
Kim is silent regarding the composition comprising a copolymer including an aromatic derived unit, a linear aliphatic diol derived unit, and a cyclic aliphatic diol derived unit.
Park discloses a thermoplastic resin composition comprising (A) an epoxy group containing vinyl copolymer resin, (B) a rubber modified aromatic vinyl copolymer, (C) a polyester resin, and (D) a 1,4-cyclohexanedimethanol modified terephthalate resin (PETG) [abstract, 0002, 0011-0071]. The vinyl copolymers (A) and (B) may be copolymer of aromatic vinyl monomers and a nitrile monomer including acrylonitrile (i.e. a vinyl cyan monomer) [0028-0039, 0048-0050].   Park teaches that the amorphous polyester resin is preferable present in amount of from about 4 to 20 wt% and that when the amorphous polyester resin is present in within this range composition has an optimum balance of physical properties such as chemical, impact, and hydrolysis resistance [0073].
Kim and Park are both directed towards thermoplastic resin compositions comprising vinyl copolymers and a polyester resin. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Kim with the teachings of Park by incorporating from 4 to 20 wt% of PETG with the expectation of producing a composition having an optimum balance of physical properties such as chemical, impact, and hydrolysis resistance.
The composition that would have resulted from the obvious modification of Kim with the teachings of Park would have comprised 4 to 20 wt% of a  1,4-cyclohexanedimethanol modified polyethylene terephthalate resin (PETG) resin which reads on the fourth copolymer recited in claims 1 and 8.  The PETG resin would have been present in a range of amounts which renders obvious the ranges of amounts recited in claims 1 and 7.
Regarding claim 2, Kim teaches that the conjugated diene-based polymer of the graft copolymer (A) may have an average particle diameter of from 0.2 to 0.4 µm [0027].
Regarding claim 3, Kim teaches conjugated diene-based graft copolymer (A) may be a conjugated diene polymer grafted with acrylonitrile and styrene [0021-0026] which reads on the claimed acrylonitrile/butadiene/styrene graft copolymer.
Regarding claim 4, Kim teaches that the copolymer of a vinyl cyanide compound and an aromatic vinyl compound (C) may be a styrene/acrylonitrile copolymer (SAN)[0079].
Regarding claim 6, Kim teaches that the polyester-based elastomer (D) may comprise, inter alia, polypropylene glycol, terephthalic acid, and 1,4-butanediol as monomer [0040-0047].
Regarding claim 9, Kim teaches that the composition may additionally comprise a flame retardant and a flame retardant aid [0057].

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park as applied to claims 1 and 9 above, and further in view of Seo.
Regarding claims 10-13, as is described above, modified Kim teaches a resin composition which meets the limitations of claim 1.  Kim is silent regarding the species and amounts of flame retardant aid.
Seo discloses a resin composition based on a copolymer blend of an acrylonitrile-butadiene-styrene copolymer and a styrene-acrylonitrile copolymer wherein the composition exhibits excellent flame retardancy while at the same time having excellent weather resistance and heat resistance (Abstract, “Tech-Problem”, “Tech-Solution”, “Advantageous Effects”).   The composition comprises 10-30 parts by weight (based on 100 weight parts of the copolymer blend) of a bromine-based organic flame retardant compound that is decaboromodiphenyl ethane and 1 to 20 parts by weight of an antimony trioxide flame retardant auxiliary agent (i.e. a flame retardant aid) (“Tech Solution”, “Description of Embodiments”, claims 1-7).  
Modified Kim and Seo are both directed towards resin compositions based on a blend of an acrylonitrile-butadiene-styrene copolymer and a styrene-acrylonitrile copolymer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated 10 to 30 parts by weight of decaboromodiphenyl ethane and 1 to 20 parts by weight of an antimony trioxide flame retardant auxiliary agent  (both based on 100 weight parts of the copolymer component) into the composition of modified Kim as taught by Seo with the expectation of producing a resin composition which is capable of forming molded articles having excellent flame retardancy while at the same time having excellent weather resistance and heat resistance. 
The decaboromodiphenyl ethane flame retardant in the resulting composition would have read on the decabrominated diphenyl ethane recited in claim 11. The antimony trioxide flame retardant auxiliary agent would have read on the antimony trioxide recited in claim 13.  The flame retardant and antimony trioxide flame retardant auxiliary in the resulting composition would have been present in ranges of amounts which read on or render obvious the ranges of amounts recited in claims 10 and 12.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2015/0065637 to Sugioka et al. – discloses a thermoplastic resin composition comprising a graft copolymer (A), a rubbery polymer (B), and a polyester (C) [abstract, 0011-0015].  The graft copolymer is obtained by grafting aromatic vinyl monomers and vinyl cyanide monomers onto a rubbery polymer which may be, inter alia, a butadiene-based polymer [abstract, 0018].  The rubbery polymer (B) is obtained by polymerizing a vinyl cyanide monomer with an aromatic vinyl monomer  [0022].  The polyester (C) is formed from a cycloaliphatic diol monomer, an aromatic dicarboxylic acid monomer, and a linear aliphatic diol monomer [0041-0047].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782